FILED
                             NOT FOR PUBLICATION                              MAR 02 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-10141

               Plaintiff - Appellee,              D.C. No. 2:07-CR-01388-FJM

   v.
                                                  MEMORANDUM *
 JUAN DANIEL ROJAS-PEREZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Daniel Rojas-Perez appeals from the 46-month sentence imposed

following his guilty-plea conviction for conspiracy to harbor illegal aliens, in

violation of 8 U.S.C. § 1324(a)(1)(A)(iii), (a)(1)(A)(v)(I); and re-entry after

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

       Rojas-Perez contends that the appeal waiver in his plea agreement does not

preclude this appeal because his sentence is not consistent with his plea agreement.

Because the record belies this contention, we enforce the valid appeal waiver. See

United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007); see also United States v.

Schuman, 127 F.3d 815, 817 (9th Cir. 1997) (per curiam).

       AFFIRMED.




AK/Research                               2                                   09-10141